Exhibit 10.20

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated January 1, 2019 (the “Agreement”), between
Semiconductor Components Industries, LLC (the “Company”), with offices at 5005
East McDowell Road, Phoenix, Arizona 85008, and Simon Keeton (the “Executive”).

RECITALS

WHEREAS, the Executive has been employed by the Company since July 16, 2007 and
has been employed by the Company in a key officer position since October 11,
2010;

WHEREAS, in connection with the Executive’s employment, the Executive and
Company executed a Key Officer and Severance and Change of Control Agreement
dated June 1, 2017 (the “Severance and CoC Agreement”);

WHEREAS, in connection with the Executive’s Promotion (as defined below), the
Executive and the Company will enter into this Agreement which will supersede
the Severance and CoC Agreement.

NOW, THEREFORE, it is hereby agreed as follows:

1.     Employment, Duties and Agreements.

(a)    The Company hereby agrees to employ the Executive via a promotion (the
“Promotion”) as its Executive Vice President and General Manager of the Power
Solutions Group effective January 1, 2019, and the Executive hereby accepts such
positions and agrees to serve the Company in such capacity during the employment
period described in Section 3 hereof (the “Employment Period”). The Executive
shall report to the Office of the Chief Executive Officer (the “Office of the
CEO”) of the Company and shall have such duties and responsibilities as the
Office of the CEO may reasonably determine from time to time as are consistent
with the Executive’s position as Executive Vice President and General Manager of
the Power Solutions Group. During the Employment Period, the Executive shall be
subject to, and shall act in accordance with, all reasonable instructions and
directions of the Office of the CEO and all applicable policies and rules of the
Company.

(b)    During the Employment Period, excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive shall devote his full
working time, energy and attention to the performance of his duties and
responsibilities hereunder and shall faithfully and diligently endeavor to
promote the business and best interests of the Company.

(c)    During the Employment Period, the Executive may not, without the prior
written consent of the Company, directly or indirectly, operate, participate in
the management, operations or control of, or act as an executive, officer,
consultant, agent or representative of, any type of business or service (other
than as an executive of the Company), provided that it shall not be a violation
of the foregoing for the Executive to manage his personal, financial and legal
affairs so long as such activities do not interfere with the performance of his
duties and responsibilities to the Company as provided hereunder.

 

1



--------------------------------------------------------------------------------

2.     Compensation.    

(a)     As compensation for the agreements made by the Executive herein and the
performance by the Executive of his obligations hereunder, during the Employment
Period, the Company shall pay the Executive, pursuant to the Company’s normal
and customary payroll procedures, a base salary at the rate of $385,000 per
annum (the “Base Salary”). The Board of Directors of the Company and/or its
Compensation Committee (both or either herein may be referred to as the “Board”)
shall review the Executive’s Base Salary from time to time.

(b)     In addition to the Base Salary, during the Employment Period, the
Executive shall be eligible to participate in a discretionary bonus program
established and approved by the Board for employees of the Company or its
affiliates in similar positions to the Executive (the “Program”) and, pursuant
to the Program, the Executive may earn a bonus (the “Bonus”) on an annual or
other performance period basis (a “Performance Cycle”) up to 70% of Base Salary
earned and paid during the applicable Performance Cycle or an additional amount
as approved by the Board under the Program and in each case based on certain
performance criteria; provided that the Executive is actively employed by the
Company on the date the Bonuses are paid under the Program, except as provided
in Section 5(a) herein. The Bonus may be paid annually or more frequently
depending upon the Performance Cycle, as determined by the Board and pursuant to
the Program. The Bonus will be specified by the Board, and the Bonus will be
reviewed at least annually by the Board.

(c)     During the Employment Period: (i) except as specifically provided
herein, the Executive shall be entitled to participate in all savings and
retirement plans, practices, policies and programs of the Company which are made
available generally to other senior executive officers of the Company; and
(ii) except as specifically provided herein, the Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in,
and shall receive all benefits under, all welfare benefit plans, practices,
policies and programs provided by the Company which are made available generally
to other senior executive officers of the Company (for the avoidance of doubt,
such plans, practices, policies or programs shall not include any plan,
practice, policy or program which provides benefits in the nature of severance
or continuation pay).

(d)     During the Employment Period, the Company shall provide the Executive
with a car allowance of $1,200 per month.

(e)     During the Employment Period, the Company shall reimburse the Executive
up to $10,000 annually for actual financial planning expenses, without any tax
gross-ups.

(f)     During the Employment Period, the Executive shall be entitled to at
least four (4) weeks of paid vacation time for each calendar year in accordance
with the Company’s normal and customary policies and procedures now in force or
as such policies and procedures may be modified with respect to senior executive
officers of the Company.

(g)     During the Employment Period, the Company shall reimburse the Executive
for all reasonable business expenses upon the presentation of statements of such
expenses in accordance with the Company’s normal and customary policies and
procedures now in force or as such policies and procedures may be modified with
respect to senior executive officers of the Company.

3.    Employment Period.

The Company shall employ Executive on the terms and subject to the conditions of
this Agreement commencing as of the date of the execution of this Agreement (the
“Effective Date”). Executive shall be considered an “at-will” employee, which
means that Executive’s employment may be

 

2



--------------------------------------------------------------------------------

terminated by the Company or by the Executive at any time for any reason or no
reason at all. The period during which Executive is employed by the Company
pursuant to this Agreement shall be referred to as the “Employment Period.” The
Executive’s employment hereunder may be terminated during the Employment Period
upon the earliest to occur of the following events (at which time the Employment
Period shall be terminated):

(a)    Death. The Executive’s employment hereunder shall terminate upon his
death.

(b)    Disability. The Company shall be entitled to terminate the Executive’s
employment hereunder for “Disability” if, as a result of the Executive’s
incapacity due to physical or mental illness or injury, after any accommodation
required by law, the Executive shall have been unable to perform his duties
hereunder for a period of ninety (90) consecutive days, and within thirty
(30) days after Notice of Termination (as defined in Section 4 below) for
Disability is given following such 90-day period the Executive shall not have
returned to the performance of his duties on a full-time basis.

(c)    Cause. The Company may terminate the Executive’s employment hereunder for
Cause. For purposes of this Agreement, the term “Cause” shall mean: (i) a
material breach by the Executive of this Agreement; (ii) the failure by the
Executive to reasonably and substantially perform his duties hereunder (other
than as a result of physical or mental illness or injury); (iii) the Executive’s
willful misconduct or gross negligence which is materially injurious to the
Company; and (iv) the commission by the Executive of a felony or other serious
crime involving moral turpitude. In the case of clauses (i) and (ii) above, the
Company shall provide notice to the Executive indicating in reasonable detail
the events or circumstances that it believes constitute Cause hereunder and, if
such breach or failure is reasonably susceptible to cure, provide the Executive
with a reasonable period of time (not to exceed thirty (30) days) to cure such
breach or failure. If, subsequent to the Executive’s termination of employment
hereunder for other than Cause, it is determined in good faith by the Board that
the Executive’s employment could have been terminated for Cause (except for a
termination under (ii) of the above definition of Cause), the Executive’s
employment shall, at the election of the Board, be deemed to have been
terminated for Cause retroactively to the date the events giving rise to Cause
occurred.

(d)    Without Cause. The Company may terminate the Executive’s employment
hereunder during the Employment Period without Cause.

(e)    Voluntarily. The Executive may voluntarily terminate his employment
hereunder (other than for Good Reason), provided that the Executive provides the
Company with notice of his intent to terminate his employment at least three
months in advance of the Date of Termination (as defined in Section 4 below).

(f)    For Good Reason. The Executive may terminate his employment hereunder for
Good Reason and any such termination shall be deemed a termination by the
Company without Cause. For purposes of this Agreement, “Good Reason” shall mean:
(i) a material breach of this Agreement by the Company; (ii) without the
Executive’s written consent, reducing the Executive’s salary, as in effect
immediately prior to such reduction, while at the same time not proportionately
reducing the salaries of the other comparable officers of the Company; or
(iii) without the Executive’s written consent, a material and continued
diminution of the Executive’s duties and responsibilities hereunder, unless the
Executive is provided with comparable duties and responsibilities in a
comparable position (i.e., a position of equal or greater duties and
responsibilities); provided that in either (i), (ii), or (iii) above, the
Executive shall notify the Company within thirty (30) days after the event or
events which the Executive believes constitute Good Reason hereunder and shall
describe in such notice in reasonable detail such event or events and provide
the Company a thirty (30) day period after delivery of such notice to cure such
breach or diminution.

 

3



--------------------------------------------------------------------------------

4.    Termination Procedure.

(a)    Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive during the Employment Period (other than a
termination on account of the death of Executive) shall be communicated by
written “Notice of Termination” to the other party hereto in accordance with
Section 11(a).

(b)    Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated pursuant to Section 3(b),
thirty (30) days after Notice of Termination, provided that the Executive shall
not have returned to the performance of his duties hereunder on a full-time
basis within such thirty (30) day period; (iii) if the Executive voluntarily
terminates his employment, the date specified in the notice given pursuant to
Section 3(e) herein which shall not be less than three months after the Notice
of Termination is delivered to the Company; (iv) if the Executive terminates his
employment for Good Reason pursuant to Section 3(f) herein, thirty (30) days
after Notice of Termination; and (v) if the Executive’s employment is terminated
for any other reason, the date on which a Notice of Termination is given or any
later date (within thirty (30) days, or any alternative time period agreed upon
by the parties, after the giving of such notice) set forth in such Notice of
Termination.

5.    Termination Payments.

(a)    Without Cause. In the event of the termination of the Executive’s
employment during the Employment Period by the Company without Cause (including
a deemed termination without Cause as provided in Section 3(f) herein), the
Executive shall be entitled to: (i) any accrued but unused vacation; (ii) Base
Salary through the Date of Termination (to the extent not theretofore paid);
(iii) the continuation of Base Salary (as in effect immediately prior to the
termination) for twelve (12) months following the Date of Termination which,
subject to the restrictions set forth below, shall be paid in accordance with
the Company’s ordinary payroll practices in effect from time to time and which
shall begin on the first payroll period immediately following the date on which
the general release and waiver described below in this Section 5(a) becomes
irrevocable; (iv) any earned but not paid Bonus for the Performance Cycle
immediately preceding the Date of Termination; and (v) a pro-rata portion of the
Bonus, if any, for the Performance Cycle in which the Date of Termination occurs
(based on the achievement of the applicable performance criteria and related to
the applicable Performance Cycle as described in Section 2(b)). Notwithstanding
the foregoing, the amount of payment set forth in (iii) above during the
six-month period following the Date of Termination shall not exceed the
severance pay exception limitation amount set forth in Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) (any amount that is payable during such six-month
period that is in excess of the separation pay exception limitation shall be
paid in a single lump sum on the six-month anniversary of the Date of
Termination). If the Company determines in good faith that the separation pay
exception set forth in Treasury Regulation Section 1.409A-1(b)(9)(iii) does not
apply as of the Date of Termination, the amount set forth in (iii) above shall
be paid (a) in an initial lump sum equal to six months’ base salary (net of
applicable taxes and withholdings) on the six-month anniversary of the Date of
Termination and (b) thereafter in installments in accordance with the Company’s
ordinary payroll practices. The amounts set forth in (i) and (ii) above, shall
be paid in accordance with applicable law on the Date of Termination. The
amounts set forth in (iv) and (v) above shall be paid as soon as is reasonably
practicable after the close of the accounting books and records of the Company
for the relevant performance period at the same time bonuses are paid to other
active employees, but in no event will payment be made for any performance
period ending on December 31 before January 1 or after March 15 of the year
following the year in which the performance period ends. If payment by such date
is administratively impracticable, payment may be made at a later date as
permitted under Treasury Regulation Section 1.409A-1(b)(4)(ii). In addition, in
the event of a termination by the Company without Cause under this Section 5(a)
(including a deemed termination without Cause as provided in Section 3(f)
herein): (1) if the Executive elects to continue the Company’s

 

4



--------------------------------------------------------------------------------

group health plans pursuant to his rights under COBRA, the Company shall pay the
Executive’s COBRA continuation premiums until the earlier of (x) the date the
Executive receives group health benefits from another employer or (y) the
one-year anniversary of the Date of Termination; and (2) the Company will
provide the Executive with outplacement services from vendors designated by the
Company for a period of six (6) months following the Date of Termination, at a
cost not to exceed $5,000. Notwithstanding the foregoing, to receive the
termination related payments and benefits described in this Section 5, within
the time periods described below, the Executive must execute (and not revoke) a
general release and waiver (in a form reasonably acceptable to the Company)
waiving all claims the Executive may have against the Company, its affiliates
(including, without limitation, Parent (as defined below)), successors, assigns,
executives, officers and directors, and others. The release shall be provided to
the Executive on or before the date that is five (5) days following the Date of
Termination and the Executive shall have twenty-one (21) days following the date
on which the release is given to the Executive to sign and return the release to
the Company. The release must be executed and returned to the Company within the
time period described in the release and it must not be revoked by the Executive
during the seven (7) day revocation period that will be described in the
release. Notwithstanding anything in this Agreement to the contrary, if the
Company concludes that the severance payments described in Section 5(a)
constitute a “deferral of compensation” within the meaning of the Section 409A
Regulations, and if the consideration period that will be described in the
release, plus the seven (7) day revocation period that will be described in the
release, spans two (2) calendar years, the severance payments shall not begin
until the second calendar year. Except as provided in this Section 5(a), the
Company shall have no additional obligations under this Agreement.

(b)    Cause, Disability, Death or Voluntarily other than for Good Reason. If
the Executive’s employment is terminated during the Employment Period by:
(i) the Company for Cause; (ii) voluntarily by the Executive other than for Good
Reason; or (iii) as a result of the Executive’s death or Disability, the Company
shall pay the Executive or the Executive’s estate, as the case may be, within
thirty (30) days following the Date of Termination the Executive’s accrued but
unused vacation and his Base Salary through the Date of Termination (to the
extent not theretofore paid). Except as provided in this Section 5(b), the
Company shall have no additional obligations under this Agreement.

(c)    Change in Control. If within twenty-four (24) months following a Change
in Control (as defined herein), (i) the Company terminates the Executive’s
employment without Cause or (ii) the Executive terminates employment with the
Company for Good Reason, then, in addition to all of the benefits provided to
the Executive under Section 5(a) of this Agreement, notwithstanding any
provision in any applicable option grant agreement or restricted stock unit
award agreement where the award vests based solely on the passage of time
between the Company (or Parent (as defined below)) and the Executive: (i) any
outstanding but unvested options and any restricted stock units where the award
vests based solely on the passage of time granted on or prior to the Effective
Date and any unvested options and/or restricted stock units granted in
connection with the Executive’s Promotion shall fully vest upon the Date of
Termination; and (ii) all options (both vested and unvested) granted on or prior
to the Effective Date or in connection with the Executive’s Promotion will
remain fully exercisable until the first to occur of (1) the one-year
anniversary of the Date of Termination, and (2) either the tenth anniversary or
the seventh anniversary of the grant date of such options, depending upon what
the relevant option grant agreement specify with regard to an option’s term or
expiration date; provided, however, that if the Company determines in good faith
that the extension of the option’s exercise period results in the options being
considered non-qualified deferred compensation subject to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), such extension shall not
take effect. In addition, the Executive shall be entitled to an amount equal to
the total target Bonus (as defined above) under the Bonus Program in effect as
of the Date of Termination; provided that if Bonuses are paid semi-annually as
of the Date of Termination the Executive shall be entitled to an amount equal to
two (2) times the total target Bonus for the Performance Cycle in which the Date
of Termination occurs, with such amount paid as soon as is reasonably
practicable after the close of the accounting books and records

of

 

5



--------------------------------------------------------------------------------

the Company for the relevant Performance Cycle at the same time bonuses are paid
to other active employees, but in no event will payment be made for any
Performance Cycle ending on December 31 before January 1 or after March 15 of
the year following the year in which the Performance Cycle ends. If payment by
such date is administratively impracticable, payment may be made at a later date
as permitted under Treasury Regulation Section 1.409A-1(b)(4)(ii). For purposes
of this Agreement, a “Change in Control” shall have the meaning set forth in the
ON Semiconductor Corporation Amended and Restated Stock Incentive Plan, as it
may be amended from time-to-time. For the avoidance of doubt, the equity award
vesting provisions described in this Section 5(c) do not apply to
performance-based restricted stock or performance-based restricted stock unit
awards and such awards shall continue to be governed by the Amended and Restated
Stock Incentive Plan, as it may be amended from time to time and any other
related equity grant or award agreement document.

6.    Legal Fees.

In the event of any contest or dispute between the Company and the Executive
with respect to this Agreement or the Executive’s employment hereunder, each of
the parties shall be responsible for their respective legal fees and expenses.

7.    Non-Solicitation.

The Executive recognizes that the Company’s employees are a valuable asset to
the Company and represent a substantial investment of Company time and
resources. Accordingly, during the Employment Period and for one (1) year
thereafter, the Executive hereby agrees not to, directly or indirectly, solicit
or assist any other person or entity in soliciting any employee of ON
Semiconductor Corporation (the “Parent”), the Company or any of their
subsidiaries to perform services for any entity (other than the Parent, the
Company or their subsidiaries), or attempt to induce any such employee to leave
the employment of the Parent, the Company or their subsidiaries.

8.    Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement.

(a)    During the Employment Period and thereafter, the Executive shall hold in
strict confidence any proprietary or Confidential Information related to the
Parent, the Company and their affiliates. For purposes of this Agreement,
“Confidential Information” shall mean all information of the Parent, the Company
or any of their affiliates (in whatever form) which is not generally known to
the public, including without limitation any inventions, processes, methods of
distribution, customer lists or customers’ or trade secrets. “Confidential
Information” does not include information that: (i) is or becomes part of the
public domain through no fault of the Executive; (ii) is already known to the
Executive and has been identified by the Executive to the Company in writing
prior to the commencement of the Executive’s employment with Company; or
(iii) is subsequently lawfully received by the Executive from a third party not
subject to confidentiality restrictions.

(b)    During the Executive’s employment with Company, and at all times
thereafter, the Executive will (i) keep confidential and not divulge, furnish or
make accessible to any person any Confidential Information; and (ii) use the
Confidential Information solely for the purpose of performing the Executive’s
duties of employment and not for the Executive’s own benefit or the benefit of
any other Person. Promptly after the Date of Termination, or at any time upon
request by Company, the Executive shall return to Company any Confidential
Information (in hard copy and electronic formats) in the Executive’s possession.

(c)    With the limited exceptions noted below, the Executive shall be permitted
to disclose Confidential Information to the extent, but only to the extent,
(i) Company provides its express prior written consent to such disclosure;
(ii) it is necessary to perform the duties of the Executive’s

 

6



--------------------------------------------------------------------------------

employment; or (iii) as required by law; provided, that prior to making any
disclosure of Confidential Information required by law (whether pursuant to a
subpoena, government investigative demand, or other similar process), the
Executive must notify Company of the Executive’s intent to make such disclosure,
so that Company may seek a protective order or other appropriate remedy and may
participate with the Executive in determining the amount and type of
Confidential Information, if any, which must be disclosed to comply with
applicable law.

(d)    There are limited exceptions to the above confidentiality requirement if
the Executive is providing information to government agencies, including but not
limited to the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration (or its state
equivalent), and the Securities and Exchange Commission. This Agreement does not
limit the Executive’s ability to communicate with any government agencies
regarding matters within their jurisdiction or otherwise participate in any
investigation or proceeding that may be conducted by any government agency,
including providing documents or other information, without notice, to the
government agencies. Nothing in this Agreement shall prevent the Executive from
the disclosure of Confidential Information or trade secrets that: (i) is made:
(A) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (B) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.    In the event that the Executive files a lawsuit
alleging retaliation by Company for reporting a suspected violation of law, the
Executive may disclose Confidential Information or trade secrets related to the
suspected violation of law or alleged retaliation to the Executive’s attorney
and use the Confidential Information or trade secrets in the court proceeding if
the Executive or the Executive’s attorney: (i) files any document containing
Confidential Information or trade secrets under seal; and (ii) does not disclose
Confidential Information or trade secrets, except pursuant to court order. The
Company provides this notice in compliance with, among other laws, the Defend
Trade Secrets Act of 2016.

(e)    The Executive and the Company agree that the Parent, the Company, and
their affiliates would likely suffer significant harm from the Executive
competing with any or all of the Parent, the Company or their affiliates for a
certain period of time after the Date of Termination. Accordingly, the Executive
agrees that the Executive will not, for a period of one (1) year following the
Date of Termination, directly or indirectly, become employed by, engage in
business with, serve as an agent or consultant to, become a partner, member,
principal, stockholder or other owner (other than a holder of less than 1% of
the outstanding voting shares of any publicly held company) of, or otherwise
perform services for (whether or not for compensation) any Competitive Business
(as defined below) in or from any location in the United States (the “Restricted
Territory”); provided, however, that if (and only if) required by a court of
competent jurisdiction for the provisions of this section to remain valid and
enforceable against the Executive, the Restricted Territory means the state of
Arizona. For purposes of this Agreement, “Competitive Business” shall mean any
individual, partnership, corporation, limited liability company, unincorporated
organization, trust or joint venture, or government agency or political
subdivision thereof that is engaged in, or otherwise competes or has
demonstrated a potential for competing with the Business (as defined below) for
customers of the Company or its affiliates anywhere in the world. For purposes
of this Agreement, “Business” shall mean the design, marketing and sale of
semiconductors in the power, analog, digital signal processing, mixed signal,
advanced logic, discrete and custom devices, data management semiconductors,
memory and standard semiconductor components and integrated circuits offered by
any or all of the Parent, the Company or their affiliates for use in electronic
products, appliances and automobiles, computing, consumer and industrial
electronics, wireless communications, networking, military and aerospace and
medical end-user markets.

(f)     Upon the termination of the Employment Period, the Executive shall not
take, without the prior written consent of the Company, any drawing, blueprint,
specification or other document (in whatever form) of the Parent, the Company or
their affiliates, which is of a confidential nature relating to

 

7



--------------------------------------------------------------------------------

the Parent, the Company or their affiliates, or, without limitation, relating to
any of their methods of distribution, or any description of any formulas or
secret processes and will return any such information (in whatever form) then in
the Executive’s possession.

(g)    During the Employment Period and at all times thereafter, the Executive
agrees that the Executive will not make (or cause or encourage others to make)
statements that unlawfully defame or disparage the Parent, the Company, their
affiliates and their officers, directors, members or executives. The Executive
hereby agrees to cooperate with the Company in refuting any defamatory or
disparaging remarks by any third party made in respect of the Parent, the
Company, their affiliates or their directors, members, officers or executives.

9.    Injunctive Relief.

It is impossible to measure in money the damages that will accrue to the Company
in the event that the Executive breaches any of the restrictive covenants
provided in Sections 7 and 8 hereof. In the event that the Executive breaches
any such restrictive covenant, the Company shall be entitled to an injunction
restraining the Executive from violating such restrictive covenant (without
posting any bond or other security). If the Company shall institute any action
or proceeding to enforce any such restrictive covenant, the Executive hereby
waives the claim or defense that the Company has an adequate remedy at law and
agrees not to assert in any such action or proceeding the claim or defense that
the Company has an adequate remedy at law. The foregoing shall not prejudice the
Company’s right to require the Executive to account for and pay over to the
Company, and the Executive hereby agrees to account for and pay over, the
compensation, profits, monies, accruals or other benefits derived or received by
the Executive as a result of any transaction constituting a breach of any of the
restrictive covenants provided in Sections 7 or 8 hereof. If the Executive is in
breach of any of the provisions of Section 7 or 8 above, then the time periods
set forth in Sections 7 or 8 will be extended by the length of time during which
the Executive is in breach of any of such provisions.

10.    Representations.

(a)    The parties hereto hereby represent that they each have the authority to
enter into this Agreement, and the Executive hereby represents to the Company
that the execution of, and performance of duties under, this Agreement shall not
constitute a breach of or otherwise violate any other agreement to which the
Executive is a party.

(b)    The Executive hereby represents to the Company that he will not utilize
or disclose any confidential information obtained by the Executive in connection
with his former employment with respect to this duties and responsibilities
hereunder.

 

8



--------------------------------------------------------------------------------

11.    Miscellaneous.

(a)    Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and shall be deemed to be
given when delivered personally or four days after it is mailed by registered or
certified mail, postage prepaid, return receipt requested or one day after it is
sent by a reputable overnight courier service and, in each case, addressed as
follows (or if it is sent through any other method agreed upon by the parties):

If to the Company:

Semiconductor Components Industries, LLC

Attention: General Counsel

5005 East McDowell Road

Phoenix, Arizona 85008

If to the Executive, to the address for the Executive on file with the Company
at the time of the notice,

or to such other address as any party hereto may designate by notice to the
others.

(b)    This Agreement shall constitute the entire agreement among the parties
hereto with respect to the Executive’s employment hereunder, and supersedes and
is in full substitution for any and all prior understandings or agreements with
respect to the Executive’s employment including, but not limited to, the
Severance and CoC Agreement (it being understood that, except as otherwise
expressly stated in this Agreement, stock options and restricted stock units
awards granted to the Executive shall be governed by the relevant plan and any
other related grant or award agreement and any other related documents).

(c)    This Agreement may be amended only by an instrument in writing signed by
the parties hereto, and any provision hereof may be waived only by an instrument
in writing signed by the party or parties against whom or which enforcement of
such waiver is sought. The failure of any party hereto at any time to require
the performance by any other party hereto of any provision hereof shall in no
way affect the full right to require such performance at any time thereafter,
nor shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.

(d)    The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
or against either party.

(e)    (i) This Agreement is binding on and is for the benefit of the parties
hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. Neither this Agreement nor any
right or obligation hereunder may be assigned by the Executive.

(ii) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume this Agreement in the same
manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place. As used in the Agreement, the
“Company” shall mean both the Company as defined above and any such successor
that assumes this Agreement, by operation of law or otherwise.

(f)    Any provision of this Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable. No waiver of any
provision or violation of this Agreement by Company shall be implied by
Company’s forbearance or failure to take action.

 

9



--------------------------------------------------------------------------------

(g)    The Company may withhold from any amounts payable to the Executive
hereunder all federal, state, city or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation, (it being understood, that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

(h)    The payments and other consideration to the Executive under this
Agreement shall be made without right of offset.

(i)    (i) Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Executive’s termination of
employment which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code
(“Section 409A Regulations”) shall be paid unless and until the Executive has
incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Executive is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Executive’s separation from service, no amount that constitutes a deferral
of compensation that is payable on account of the Executive’s separation from
service shall be paid to the Executive before the date (“Delayed Payment Date”)
which is the first day of the seventh month after the date of the Executive’s
separation from service or, if earlier, the date of the Executive’s death
following such separation from service. All such amounts that would, but for
this subsection, become payable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date.

(ii) The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code and the
Section 409A Regulations. However, the Company does not guarantee any particular
tax effect for income provided to Executive pursuant to this Agreement. In any
event, except for the Company’s responsibility to withhold applicable income and
employment taxes from compensation paid or provided to the Executive, the
Company shall not be responsible for the payment of any applicable taxes on
compensation paid or provided to the Executive pursuant to this Agreement.
Notwithstanding the foregoing, in the event this Agreement or any benefit paid
to Executive hereunder is deemed to be subject to Section 409A of the Code, the
Executive consents to the Company adopting such conforming amendments as the
Company deems necessary, in its sole discretion, to comply with Section 409A,
without reducing the amounts of any benefits due to the Executive hereunder.

(j)    By signing this Agreement, the Executive agrees to be bound by, and
comply with the terms of the compensation recovery policy or policies (and
related practices) of the Company or its affiliates as such may be in effect
from time-to-time.

(k)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Arizona without reference to its principles of conflicts of
law.

(l)    This Agreement may be executed in several counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

(m)    The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

 

10



--------------------------------------------------------------------------------

12.    Section 280G of the Internal Revenue Code.

(a)    Sections 280G and 4999 of the Internal Revenue Code may place significant
tax burdens on both the Executive and the Company if the total payments made to
the Executive due to certain change in control events described in Section 280G
of the Internal Revenue Code (the “Total Change in Control Payments”) equal or
exceed the Executive’s 280G Cap. For this purpose, the Executive’s “280G Cap” is
equal to the Executive’s average annual compensation in the five (5) calendar
years preceding the calendar year in which the change in control event occurs
(the “Base Period Income Amount”) times three (3). If the Total Change in
Control Payments equal or exceed the 280G Cap, Section 4999 of the Internal
Revenue Code imposes a 20% excise tax (the “Excise Tax”) on all amounts in
excess of one (1) times the Executive’s Base Period Income Amount. In
determining whether the Total Change in Control Payments will equal or exceed
the 280G Cap and result in the imposition of an Excise Tax, the provisions of
Sections 280G and 4999 of the Internal Revenue Code and the applicable Treasury
Regulations will control over the general provisions of this Section 12. All
determinations and calculations required to implement the rules set forth in
this Section 12 shall take into account all applicable federal, state, and local
income taxes and employment taxes (and for purposes of such calculations, the
Executive shall be deemed to pay income taxes at the highest combined federal,
state and local marginal tax rates for the calendar year in which the Total
Change in Control Payments are to be made, less the maximum federal income tax
deduction that could be obtained as a result of a deduction for state and local
taxes (the “Assumed Taxes”)).

(b)    Subject to the “best net” exception described in Section 12(c), in order
to avoid the imposition of the Excise Tax, the total payments to which the
Executive is entitled under this Agreement or otherwise will be reduced to the
extent necessary to avoid equaling or exceeding the 280G Cap, with such
reduction first applied to the cash severance payments that the Executive would
otherwise be entitled to receive pursuant to this Agreement and thereafter
applied in a manner that will not subject the Executive to tax and penalties
under Section 409A of the Internal Revenue Code.

(c)    If the Executive’s Total Change in Control Payments minus the Excise Tax
and the Assumed Taxes (payable with respect to the amount of the Total Change in
Control Payments) exceeds the 280G Cap minus the Assumed Taxes (payable with
respect to the amount of the 280G Cap), then the total payments to which the
Executive is entitled under this Agreement or otherwise will not be reduced
pursuant to Section 12(b). If this “best net” exception applies, the Executive
shall be fully responsible for paying any Excise Tax (and income or other taxes)
that may be imposed on the Executive pursuant to Section 4999 of the Internal
Revenue Code or otherwise.

(d)    The Company will engage a law firm, a certified public accounting firm,
and/or a firm of reputable executive compensation consultants (the “Consultant”)
to make any necessary determinations and to perform any necessary calculations
required in order to implement the rules set forth in this Section 12. The
Consultant shall provide detailed supporting calculations to both the Company
and the Executive and all fees and expenses of the Consultant shall be borne by
the Company. If the provisions of Section 280G and 4999 of the Internal Revenue
Code are repealed without succession, this Section 12 shall be of no further
force or effect. In addition, if this provision does not apply to the Executive
for whatever reason, this Section shall be of no further force or effect.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Semiconductor Components Industries, LLC /s/ KEITH JACKSON     Name: Keith
Jackson Title: Chief Executive Officer /s/ SIMON KEETON     Simon Keeton

 

12